Brown, J.
In examining and thereafter determining the sufficiency of an indictment, it is of utmost importance that all the statutory elements necessary to constitute a crime be averred in the criminal charge. Davis v. State (1876), 32 Ohio St. 24; State v. Joseph (1926), 115 Ohio St. 127, 131. This condition is founded upon the constitutional right of the accused to be informed of the nature and cause of the accusation against him. United States v. Hess (1887), 124 U. S. 483, 487.
Consequently, the omission of any material element or ingredient of an offense, as defined by statute, is “# * * fatal to the validity of the indictment.” State v. Cimpritz (1953), 158 Ohio St. 490.
*111Directing our attention to the case in point, the central concern here is whether the use of the phraseology “did steal from a Lawson’s store” and “did steal from Paul Aviles Sohio Station” is clearly outside of the statutory language and proscription of R. C. 2901.13 and therefore invalid.
A majority of this court entertains the view that the indictment in issue is not constitutionally defective, in that it does set forth the necessary and essential elements to charge the offense of robbery pursuant to R. C. 2901.13.
In accordance with State v. Childers (1938), 133 Ohio St. 508, which held that: “An indictment need not be in the exact language of the statute so long as all the essential elements of the crime are contained in language equivalent to that used in the statute.” We find that the language of the challenged indictment is of such an equivalent nature.
Appropriate to this discussion is the language contained in a per curiam opinion in the case of Perry v. Maxwell (1963), 175 Ohio St. 369, wherein it was stated that:
“# # * Tbe loan company, an inanimate legal entity, could not have been put in fear, but it may be implied that a human person acting for the entity may have been put in fear. A corporation acts through its agents, human persons. The indictment was sufficient to apprise petitioner of the crime with which he is charged, and to which he pleaded guilty.”
We would also fail to find that this technical default within the indictment would in any way be substantially repugnant to the material elements of the offense. Nor would we find that the primary purpose of the indictment had been supplanted by the use of the questioned phraseology.
In pursuing the question of sufficiency of the indictment, the standard is not one of mechanical exactness. Instead, it has been held that a count of an indictment cannot be sustained where there is a manifest and substantial repugnancy in a material charge of the count. United States v. Britton (1882), 107 U. S. 655.
*112In this ease, the indictment in no way prejudiced the right of the accused to know the nature and cause of the accusations against him. The accused was, inter alia, advised in the indictment of the nature and cause of the accusations he was expected to meet. The accused was given adequate identity of the victims who were accusing him. And, additionally, the accused did not at any time prior to, or during, the trial, claim lack of knowledge or confusion regarding the charges laid.
In former times, it was essential to the validity of an indictment that it conform strictly to established formality and charge the offense with technical accuracy, and formerly the courts felt constrained to adhere so strictly to form, that the public justice was defeated. We, therefore, find that the indictment involved in the instant case is not deficient, ineffective or invalid.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

O’Neill, C. J., Schneider, Herbert, Stern and Leach, JJ., concur.